United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 17-1128
                    ___________________________

                            Clifford Scott Eaton

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

                         United States of America

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                Appeal from United States District Court
               for the Eastern District of Arkansas - Helena
                              ____________

                       Submitted: August 29, 2017
                       Filed: September 14, 2017
                              [Unpublished]
                             ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
    Federal inmate Clifford Eaton appeals after the district court1 adversely granted
summary judgment in his action under the Federal Tort Claims Act.

       After careful de novo review of the summary judgment decision, see Johnson
v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (standard of review), we affirm for
the reasons stated by the district court. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-